Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rich Christiansen on 02/23/2021.

The application has been amended as follows: 

Amendments to the Claims:
1.	(Currently amended) A compounding assistance device, comprising:
a carrier for supporting items, wherein the material of the carrier is not opaque to infrared light;
an infrared digital camera positioned to photograph at least a portion of the carrier from above;
an area light source positioned under the carrier, the area light source configured to generate infrared light and direct the infrared light through the carrier and toward the infrared digital camera;
a display; 

a visible light digital camera positioned to photograph at least a portion of the carrier from above;[[ and]]
a source of visible light positioned adjacent the visible light digital camera and controllable by the controller to emit light during taking of a photograph using the visible light digital camera;
a bar code scanner positioned to read a bar code from an item between the bar code scanner and the carrier; and 
a gantry spanning the carrier;
wherein the infrared and visible light digital cameras, the bar code scanner, and the visible light source are mounted on the gantry.
2.	(Original)  The compounding assistance device of claim 1, further comprising a weight sensor on which the carrier rests, the weight sensor configured to produce a signal indicating the weight of the carrier and any items on the carrier.
3.	(Canceled)  
4.	(Previously Presented) The compounding assistance device of claim 1, wherein the visible light digital camera is a color digital camera.
5.	(Canceled) .
6.	(Original) The compounding assistance device of claim 1, wherein the area light source under the carrier comprises:
a plurality of infrared light emitting diodes; and
a diffuser.
7.	(Original) The compounding assistance device of claim 1, wherein:
the area light source under the carrier comprises a plurality of infrared light emitting diodes; and
the carrier is made of a diffusing material.

9.	(Original)  The compounding assistance device of claim 1, further comprising an adhesive label printer, wherein the controller is programmed to, upon completion of the pharmaceutical compounding task, print an adhesive label to be affixed to a container holding the pharmaceutical compounded during the compounding task.
10.	(Cancelled)
11.	(Cancelled)
12.	(Previously Presented) The compounding assistance device of claim 1, wherein the controller is further programmed to:
analyze a digital photograph of a syringe taken in infrared light by the infrared digital camera; and
estimate an amount of liquid in the syringe based on the analysis of the digital photograph.
13.	(Original)  The compounding assistance device of claim 1, wherein the carrier defines a groove of a shape and size for receiving a barrel flange of a syringe.
14.	(Previously Presented)  The compounding assistance device of claim 1, wherein the controller is further programmed to:
analyze a digital photograph of a syringe taken in infrared light by the infrared digital camera;
recognize a size of the syringe based on the analysis of the digital photograph; and
annotate the digital photograph of the syringe with volume indications.
15-22.	(Cancelled)
23.	(Currently amended)  A pharmaceutical compounding device, comprising:
a gantry spanning a carrier;
an infrared area light source;
an infrared digital camera;
a visible light digital camera;

a viewing area between the infrared area light source and the infrared digital camera; 
a bar code scanner positioned to read a bar code from an item between the bar code scanner and the carrier; and
a controller programmed to control the infrared area light source and the infrared digital camera to take a first photograph of an item in the viewing area such that the item is backlit by the infrared area light source, and to take a second photograph of the viewing area using the visible light digital camera, and to control the source of visible light; 
wherein the infrared and visible light digital cameras, the bar code scanner, and the visible light source are mounted on the gantry.
24.	(Original) The pharmaceutical compounding device of claim 23, wherein:
the pharmaceutical compounding device is a compounding assistance device comprising a display; and
the controller is further programmed to guide a user of the device through a compounding task using prompts shown on the display.
25.	(Original)  The pharmaceutical compounding device of claim 23, wherein the pharmaceutical compounding device is a compounding robot.
26.	(Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422